Mr. Justice Thomas delivered the opinion of the court: This is a claim for $59.20 damages to the automobile of the claimant which he alleges was caused by a collision with a snowplow being operated by one of the employees of the State Highway Department on the evening of January 18, 1930. The declaration does not conform to the rules of the court and is not sworn to by the claimant as the rules provide and we would be justified in dismissing it for that reason; but we have carefully examined the evidence in the case and have reached the conclusion that the claimant is not entitled to an award. There is no evidence that the driver of the snowplow was guilty of any negligence but if he was the State is not liable for any injury caused by his negligence, it being fundamental that the State is not liable for the negligence of its officers, agents, and servants. The claim is therefore denied and the cause dismissed.